Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
	Applicant’s arguments filed September 19th, 2022 have been fully considered but they are not persuasive.
35 USC 102 rejections of 1-4 and 6:
Applicant argues that the 102 rejection of claims 1-4 and 6 should be withdrawn because Wang (US 2020/0371316) does not teach said second lens has a convex object-side surface on a paraxial region, and said eighth lens has a meniscus shape comprising a concave image-side surface on a paraxial region. 
Examiner respectfully disagrees and points out that Wang teaches wherein said second lens has a convex object-side surface on a paraxial region (S3 is positive), and said eighth lens has a meniscus shape (as shown in Figs. 1 and 3) comprising a concave image-side surface on a paraxial region (s16 is positive).
Therefore, examiner maintains the rejections. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang (US 2020/0371316).
Regarding claim 1, Wang discloses an imaging lens (Figs.1 and 3, Tables 1 and 3, respectively) forming an image of an object on an image sensor and comprising, in order from an object side to an image side,
a first lens (E1) having negative refractive power (f1 is negative ),
a second lens (E2) having negative refractive power (f2 is negative),
a third lens (E3) having positive refractive power (f3 is positive),
a fourth lens (E4),
a fifth lens (E5),
a sixth lens (E6),
a seventh lens (E7), and
an eighth lens (E8) having negative refractive power (f8 is negative),
wherein said second lens has a convex object-side surface on a paraxial region (S3 is positive),
said eighth lens has an aspheric image-side surface (table 3, s16 is aspheric) having at least one inflection point (as shown in Figs. 1 and 3), 
and said eighth lens has a meniscus shape (as shown in Figs. 1 and 3) comprising a concave image-side surface on a paraxial region (s16 is positive).
Regarding claim 2, Wang further discloses wherein the following conditional expression is satisfied: 0.15<f3/f<0.95 (Table 3, f = 4.73 mm, f3 = 3.05 mm, f3/f = .645) where f: a focal length of the overall optical system of the imaging lens (f = 4.73 mm), and f3: a focal length of the third lens (f3 = 3.05 mm).
Regarding claim 3, Wang further discloses wherein the following conditional expression is satisfied: 0.03<D45/f<0.30 (Table 3, f = 4.73 mm, D45 = 0.151 mm, D45/f = 0.032) where f: a focal length of the overall optical system of the imaging lens (f = 4.73 mm), and D45: a distance along the optical axis between the fourth lens and the fifth lens (D45 = thickness of S8 + STO = 0.151 mm).
Regarding claim 4, Wang further discloses wherein the following conditional expression is satisfied: −7.0<f8/f<−0.3 (Table 3, f = 4.73 mm, f8 = -3.8 mm, f8/f = -0.8) where f: a focal length of the overall optical system of the imaging lens (f = 4.73 mm), and f8: a focal length of the eighth lens (f8 = -3.8 mm).
Regarding claim 6, Wang further discloses wherein the following conditional expression is satisfied: 10<vd1<35 (Table 1, v1 = 34.9), 35<vd2<85 (Table 1, v2 = 39.4) where vd1: an abbe number at d-ray of the first lens, and vd2: an abbe number at d-ray of the second lens.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically, with respect to claim 5, none of the prior art either alone or in combination disclose or suggest an imaging lens simultaneously satisfying the conditional expression: 0.1<R8r/f<0.6 where f: a focal length of the overall optical system of the imaging lens, and R8r: a curvature radius of an image-side surface of the eighth lens.

Conclusion
Applicant's amendment necessitated the rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571) 272-3526. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                                        4 October 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872